NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

                 CONVERSE, INC.,
                    Appellant

                          v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee

SKECHERS U.S.A., INC., WAL-MART STORES, INC.,
   NEW BALANCE ATHLETICS, INC., FKA NEW
     BALANCE ATHLETIC SHOE, INC., HU
LIQUIDATION, LLC, FKA HIGHLINE UNITED LLC,
                  Intervenors
            ______________________

                     2016-2497
               ______________________

   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-936.
                ______________________

                   SUA SPONTE
               ______________________

  Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
PER CURIAM.
                     ORDER
2                                       CONVERSE, INC.   v. ITC



This case, having been submitted after oral argument on
February 8, 2018,
     IT IS ORDERED THAT:
    No later than June 27, 2018, the parties shall file
simultaneous letter briefs, not to exceed 15 double-spaced
pages, addressing the following. Under Aromatique, Inc.
v. Gold Seal, Inc., 28 F.3d 863, 870 (8th Cir. 1994), and
related cases, the presumption of secondary meaning
applies only from the date of registration forward. Ac-
cordingly:

     1. Was Converse required to show priority in the
        mark (i.e., secondary meaning at the time of first
        infringement) without regard to the presumption of
        validity that would exist if its trademark registra-
        tion is valid?

     2. What significance does the registration of the mark
        or its validity have in these proceedings?

     3. Was it necessary or appropriate for the ITC to ad-
        dress the validity of the registered mark?



                                   FOR THE COURT

    June 7, 2018                   /s/ Peter R. Marksteiner
       Date                        Peter R. Marksteiner
                                   Clerk of Court